Appellant argues that a translation inaccuracy caused counsel
to ask the landlord if appellant had paid rent at the landlord's office
instead of at the apartment, thereby denying him the opportunity to
demonstrate that he had paid rent to the landlord. Even if an inaccuracy
occurred, 1 appellant fails to demonstrate that the substance of his
statements was fundamentally altered as counsel asked the landlord if
appellant came to see him in order to pay rent and the landlord testified
that the only one who paid any money for the rent was the victim
             Having considered appellant's claim and concluded that relief
is not warranted, we
             ORDER the amended judgment of conviction AFFIRMED.




                                   Hardesty



                                   Parraguirre



                                   Cherry




      1 We  note that appellant has not demonstrated a translation
inaccuracy as outlined in Ouanbengboune as he failed to submit a
translation of his statements to counsel establishing the interpreter's error
but merely asserts that there was a misinterpretation.




                                      2
                cc: Hon. James Todd Russell, District Judge
                     Kay Ellen Armstrong
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A